Citation Nr: 9912153	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980, from October 1990 to July 1991, and from October 
1994 to December 1996.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 rating 
decision from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
service connection for bursitis, both knees and service 
connection for low back pain.  
In a July 1998 BVA decision, the service connection claim for 
bursitis, both knees was denied and the issue of service 
connection for low back pain was remanded for further 
development.  Following the accomplishment of the requested 
development, the case was returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran experiences low back symptomatology during 
service in 1995 and 1996, and similar symptomatology 
continued after service.  

2.  His low back symptomatology has been diagnosed as low 
back pain and myalgia of the lumbar paraspinous muscles.  


CONCLUSION OF LAW

A low back disorder identified as myalgia of the lumbar 
paraspinous muscles was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R §  3.303(a) (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for low back pain because, while on active duty, 
he received treatment in 1995 and 1996 due to a lifting 
injury and subsequent to a reported fall.  The preliminary 
question before the Board, however, is whether the veteran 
has presented a well grounded claim for service connection.  
The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See  38 U.S.C.A. §5107(a) (West 1998); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1998).

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  A claim may be well grounded f the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, the veteran contends that the lifting 
injury he sustained in 1996 and a subsequent fall caused his 
back pain from which he now suffers.  The veteran's service 
medical records reflect that in May 1995, the veteran 
complained of back pain after picking up trash.  The veteran 
reported no history of back pain and was diagnosed with 
lumbar muscle strain.  In April 1996, the veteran was treated 
for low back pain which radiated down his left leg after he 
moved an entertainment center up stairs.  The veteran was 
diagnosed with lower back spasm.  In May 1996, he again 
complained of lower back pain and in August 1996 was 
diagnosed with mechanical low back pain.  In September 1996, 
the veteran reported falling down stairs exacerbating the 
lower back pain.  In October 1996, the back pain was shown to 
be resolving.

A May 1997 VA examination report indicted that the 
lumbosacral spine and pelvis had normal alignment of bony 
structures and the vertebral body heights and disc spaces 
were maintained.  There were no fractures or dislocations 
seen and the bony pelvis appeared normal.  It was noted that 
a few phleboliths were overlying the lower pelvis 
bilaterally, no evidence of spondylolisthesis or 
spondylolysis, and the pedicles were intact.  The examiner 
noted the diagnosis as normal, he indicated musculoskeletal 
low back pain on the report.  

A November 1998 VA examination found no neurological 
abnormalities in the lower extremities and x-rays obtained in 
October 1998 show minimal degenerative disc changes in the 
lower thoracic spine and hips.  The examiner diagnosed 
myalgia of the paraspinous lumbar muscles and opined that he 
did not think the veteran's maladies were related to his 
active duty service.

Private outpatient treatment records dated January 1999 
indicate that the veteran was seen in the emergency room for 
lower back pain.  The veteran was diagnosed with low back 
pain; however, the examiner did not offer an opinion 
regarding whether the veteran's current low back pain was 
linked to his military service.

The record establishes that the veteran currently has a low 
back ailment.  He was treated for low back symptomatology 
during active duty starting in 1995, and symptoms continued 
after service.  Low back pathology has recently been 
identified as myalgia of the paraspinous lumbar muscles.  
While the VA examiner has opined that he did not think it was 
related to service, the Board has difficulty dissociating the 
current finding from the complaints and symptomatology in 
service.  Indeed, chronicity of symptomatology appears 
established.  

Hence, the Board finds that the veteran did sustain a low 
back ailment in service in accordance with 38 U.S.C.A. 
§ 1110, 1131 (West 1991);  38 C.F.R. §  3.303(a) (1998).


ORDER

Service connection for a low back disorder identified as 
myalgia of the paraspinous lumbar muscles is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

